Citation Nr: 1010881	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-25 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that the February 2008 rating decision, April 
2008 notice of disagreement, and July 2008 statement of the 
case listed additional service connection claims for 
disabilities of the heart, right elbow, bilateral shins, and 
bilateral shoulders.  However, the August 2008 substantive 
appeal specifically limited perfection of the Veteran's 
appeal to the issue of entitlement to service connection for 
a low back disability.  Thus, the low back disability claim 
is the only issue that is on appeal before the Board.


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record demonstrates that the Veteran does not have a current 
diagnosis of a low back disability that was caused or 
aggravated by his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and arthritis of the low back cannot be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in September 
2007 in which the RO advised the appellant of the evidence 
needed to substantiate his service connection claim.  The 
appellant was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  This letter 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and the 
private medical records that were identified by the Veteran 
in the course of his claim.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board notes that the Veteran has not been provided a VA 
examination for the disability at issue.  However, the Board 
finds that an examination is not necessary to decide this 
claim as there no competent lay or medical evidence 
suggesting an association between any current back problems 
and his military service.  Specifically, as will be discussed 
in greater detail below, is no lay evidence of a continuity 
of symptomatology between any current symptoms and his 
military service, and no competent evidence otherwise 
suggesting a relationship between a current back disability 
and service.  The Board therefore finds that a VA examination 
is not warranted.
 
The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as arthritis, if such are shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has claimed entitlement to service connection for 
a low back disability, which he essentially contends is 
related to his military service, specifically as a result of 
Creutzfeldt-Jakob Disease (CJD, which is a form of "mad cow 
disease") that he contends he contracted in service.

Ultimately, after a thorough review of the competent and 
probative evidence of record, the Board finds that the claim 
of entitlement to service connection for a low back 
disability must be denied because there is no competent 
evidence of a current back disability or mad cow disease, or 
any competent lay or medical evidence of back problems for 
sixteen years following separation.

The Veteran's service treatment records reflect that his back 
was clinically normal on his entrance and separation 
examination reports from August 1988 and August 1990, 
respectively.  The Veteran expressly denied recurrent back 
pain on his entrance and separation medical history reports 
from those same months.  The Veteran's service treatment 
records otherwise contain no evidence that he ever complained 
of or was treated for back pain in service.  

The Board further notes that there is no post-service medical 
evidence of a current back disability.  The Veteran noted no 
history of chronic low back pain and no spinal injury or 
disease on a July 2005 "Medical Examination Report For 
Commercial Driver Fitness Determination."  On examination, 
the physician found no abnormalities to the Veteran's spine 
and other musculoskeletal system.  The physician was 
expressly directed to check for previous surgery, 
deformities, limitation of motion, and tenderness.  

The Board further notes a private medical record dated in 
November 2005.  The physician was asked to fill out a form 
that appeared to be from an employer-sponsored health 
insurance company.  A review of the Veteran's symptoms 
reflects that the Veteran reported no back or joint pain.  On 
physical examination, the Veteran had normal musculature, and 
there was no skeletal tenderness or joint deformity.  

The only evidence of a current disability or a relationship 
between that disability and his military service comes from 
the Veteran's own statements.  However, in the August 2007 
claim of entitlement to service connection for a "back 
ache," he asserts that his pain began in November 2006, 
which dates the onset sixteen years following his separation 
from service.  The Board recognizes that there are instances 
in which lay testimony can provide probative evidence in 
medical matters.  Specifically, a lay person may be competent 
to offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Thus, the Veteran is competent to 
testify that he has suffered from back aches since November 
2006, and this testimony is not inconsistent with his denials 
of back pain in the 2005 medical records.  Consequently, 
however, his lay assertions to this effect do not demonstrate 
a continuity of symptomatology since service so as to support 
a link between his military service and any current back 
pain.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Furthermore, the Board finds that the Veteran, as a lay 
person, is not competent to address the questions of whether 
he has mad cow disease, or that his back complaints or 
attributable to mad cow disease.  No individual with medical 
training has endorsed either supposition.  In fact, the 
source of this contention appears to be a misunderstanding of 
statements that were made to the Veteran when he was rejected 
as a plasma donor at a private facility.  In response to a 
records request, this facility sent VA a letter dated in 
October 2007 explaining that the Veteran was precluded from 
donating plasma to their program because of his responses to 
a health history questionnaire that was administered during 
the screening process.  It stated the Veteran served in the 
European Union during "a time frame within which the FDA has 
deemed to be of too high a risk for exposure to CJD; thus 
making the donor unsuitable for collecting plasma for use in 
manufacture of Intravenous medications."  This letter 
emphasizes that "Our organization is a plasma donation 
center, in which we do not diagnose nor treat for any disease 
or illness."  

In short, the Board finds that the preponderance of the 
evidence of record is against finding that the Veteran has a 
current back disability that is related to his military 
service, including as a result of mad cow disease.  Thus, 
service connection for a low back disability is not 
warranted.  

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.




ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


